UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


WILLIAM T. GRAY, III,                                )
                                                     )
                      Plaintiff,                     )
                                                     )
       v.                                            )      Civil Action No. 19-cv-2006 (CJN)
                                                     )
WALTER REED NATIONAL MEDICAL                         )
CENTER, et al.,                                      )
                                                     )
                      Defendants.                    )


                                   MEMORANDUM OPINION

       William T. Gray, III filed this lawsuit against a number of defendants under a host of legal

theories surrounding his allegedly improper discharge in 1985 from his job as a police officer with

the Walter Reed National Medical Center. See Compl., ECF No. 1. The case was randomly

reassigned to this Court after Judge Lamberth’s recusal. See Order of Recusal, ECF No. 47; see

also Minute Entry, ECF No. 48.

       Prior to his recusal, Judge Lamberth had dismissed with prejudice all claims against the

federal defendants. See Order, ECF No. 36. Judge Lamberth had also dismissed without prejudice

all claims against the remaining non-federal defendant, which resulted in the termination of the

action and an appealable order. See Order, ECF No. 46. Pending before the Court include a motion

for recusal and to reopen the case and a motion for a settlement conference and for leave to amend

the complaint. See Mot. for Recusal, ECF No. 49; Mot. for Settlement Conference and for Leave




                                                1
to Amend, ECF No. 50.1 For the reasons that follow, the Court declines to reopen the case and as

a result denies both motions.

         Federal Rule of Civil Procedure 60(b) provides that a court may relieve a party from a

previous judgment for six enumerated reasons: (1) “mistake, inadvertence, surprise, or excusable

neglect;” (2) “newly discovered evidence;” (3) “fraud, . . . misrepresentation, or misconduct by an

opposing party;” (4) a void judgment; (5) a “satisfied, released, or discharged” judgment; or (6)

“any other reason that justifies relief.” Fed. R. Civ. P. 60(b); More v. Lew, 34 F. Supp. 3d 23, 27

(D.D.C. 2014). Rule 60(b)(6) provides courts with the authority to set aside a judgment provided

that the judgment did not rest “on one of the grounds for relief enumerated in clauses (b)(1) through

(b)(5).” Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847, 863 (1988). The “catch-all

provision” should be used “sparingly,” and it takes “extraordinary circumstances” for the provision

to apply. Kramer v. Gates, 481 F.3d 788, 792 (D.C. Cir. 2007) (quotation omitted); see Salazar

ex rel. Salazar v. District of Columbia, 633 F.3d 1110, 1119–21 (D.C. Cir. 2011) (noting that the

catch-all provision requires a “more compelling showing of inequity or hardship”).

         Courts have recognized that a judge’s recusal after entry of final judgment can provide a

basis for invoking Rule 60(b)(6). See Moore v. Intuitive Surgical, Inc., No. 1:15-CV-00056

(WLS), 2019 WL 10784552, at *4 (M.D. Ga. Oct. 16, 2019). But courts have also recognized that

such a recusal does not preclude a harmless error analysis.2 Liljeberg, 486 U.S. at 862 (“As in


1
  The Court has reviewed Gray’s filings while keeping in mind that pro se litigants are held to less stringent standards
than those applied to lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). The Court construes Gray’s motion
for recusal as seeking relief under Rule 60(b). See Mot. for Recusal, ECF No. 49.
2
  28 U.S.C. § 455 requires a judge’s recusal where “a reasonable and informed observer would question the judge’s
impartiality.” See United States v. Williamson, 903 F.3d 124, 137 (D.C. Cir. 2018) (quotation omitted). 28 U.S.C. §
144 requires a judge’s recusal if the judge “has a personal bias or prejudice” either against or in favor of a party. See
S.E.C. v. Loving Spirit Found. Inc., 392 F.3d 486, 492 (D.C. Cir. 2004). The Due Process Clause may also require
the recusal of a judge when, based on an objective analysis, “the probability of actual bias on the part of the judge or
                                                           2
other areas of law, there is surely room for harmless error committed by busy judges who

inadvertently overlook disqualifying circumstances.”); Shell Oil Co. v. United States, 672 F.3d

1283, 1292–93 (Fed. Cir. 2012); United States v. Robinson, 439 F.3d 777, 779 (8th Cir. 2006); In

re BellSouth Corp., 334 F.3d 941, 956 n.7 (11th Cir. 2003). This inquiry requires the Court to ask

whether the error “affected the outcome of the district court proceedings.” Sibert-Dean v.

Washington Metro. Area Transit Auth., 721 F.3d 699, 703 (D.C. Cir. 2013) (quotation omitted);

see also Fed. R. Civ. P. 61.

        Gray argues that Judge Lamberth erred by not recusing himself earlier, but even assuming

that is correct, it had no effect on the outcome. Judge Lamberth dismissed with prejudice all claims

against the federal defendants on the basis of claim preclusion. See Order, ECF No. 36. Indeed,

Gray has filed essentially the same lawsuit numerous times with numerous adjudicative bodies.

Id. at 2. Judge Lamberth also dismissed the claims against the federal defendants because Gray

failed to exhaust his administrative remedies. Id. And as to the non-federal defendant, Judge

Lamberth dismissed Gray’s claims without prejudice because he failed to serve the defendant in

accordance with Rule 4 despite being given numerous opportunities to do so. See Order, ECF No.

46. The Court has reviewed the record of this case and concludes that even if Judge Lamberth

should have recused himself earlier, any error was harmless.3

        The Court draws support from Moore v. Intuitive Surgical, Inc., No. 1:15-CV-00056

(WLS), 2019 WL 10784552 (M.D. Ga. Oct. 16, 2019). There, after Judge Gardner granted


decisionmaker is too high to be constitutionally tolerable.” Caperton v. A.T. Massey Coal Co., 556 U.S. 868, 872
(2009) (quotation omitted); Hurles v. Ryan, 752 F.3d 768, 789 (9th Cir. 2014).
3
  Even assuming that the error was not a harmless one and that the judgment has to be reopened, the Court would issue
a final appealable order adopting the rationale provided by Judge Lamberth in his order dismissing the claims with
prejudice against the federal defendants, see Order, ECF No. 36, and in his order dismissing the claims without
prejudice against the non-federal defendant, see Order, ECF No. 46.
                                                         3
summary judgment to the corporation defendant, she disclosed that her husband was a stockholder

of the defendant-corporation at the time of her summary judgment decision. Id. The case was

reassigned after Judge Gardner’s recusal. Id. Thereafter, the plaintiff filed a motion under Rule

60(b)(6) to vacate the judgment. Id. Judge Sands held that, even assuming that Judge Gardner

should have recused from the beginning of the lawsuit, “vacatur is not always appropriate or

required . . . [e]ven where a judge has violated the recusal statute.” Id. at *4. Judge Sands instead

looked to three factors to determine whether the failure to recuse earlier amounted to something

more than harmless error. Id. After determining that the risk of injustice to the parties was low,

that there was little risk that the denial of relief would produce injustice in other cases, and that

there was little risk of undermining the public’s confidence in the judicial process, Judge Sands

denied the motion to vacate and reopen the case. Id. at *4–5 (citing United States v. Cerceda, 172

F.3d 806, 812 (11th Cir. 1999)).

       Those factors, applied to this case, also cut against Gray’s motion to reopen. There is little

risk that the denial of relief would produce injustice in other cases; there is little risk that denying

the motion will undermine the public’s confidence in the judicial process; and there is little risk

Gray will suffer prejudice.

       Accordingly, the Court declines to reopen the case under Rule 60(b) and as a result denies

Gray’s motion to that effect. See Mot. for Recusal, ECF No. 49. The Court also denies the motion

for a settlement conference and for leave to amend the complaint as moot. See Mot. for Settlement

Conference and for Leave to Amend, ECF No. 50. An Order consistent with this Memorandum

Opinion is issued separately.



                                                   4
DATE: November 2, 2021   ______________________________
                         CARL J. NICHOLS
                         United States District Judge




                           5